Opinion filed June 13, 2019




                                      In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-17-00135-CV
                                    __________

  EASTLAND COUNTY APPRAISAL DISTRICT AND BROWN
       COUNTY APPRAISAL DISTRICT, Appellants
                                         V.
    PENINSULA PIPELINES (NORTH TEXAS), LLC, Appellee


                      On Appeal from the 91st District Court
                            Eastland County, Texas
                       Trial Court Cause No. CV1644175


                                   OPINION
      In this interlocutory appeal, Appellants, the Eastland County Appraisal
District and the Brown County Appraisal District, assert that the trial court erred by
denying their plea to the jurisdiction. We conclude that we do not have jurisdiction
over this appeal because the issue raised in Appellants’ plea to the jurisdiction does
not implicate the trial court’s subject-matter jurisdiction. Therefore, we dismiss this
appeal for lack of jurisdiction.
                                   Background Facts
      Appellee, Peninsula Pipelines (North Texas), LLC (Peninsula), owns an
integrated pipeline system that runs through, or is operated in, nine counties and that
is appraised by nine county appraisal districts. For the 2016 tax year, Peninsula
protested the appraised value of the pipeline in hearings before the Appraisal Review
Board (ARB) in each county. Dissatisfied with the results of the ARB hearings,
Peninsula filed six individual petitions for review against the appraisal districts of
six different counties under a single cause number in the 91st District Court of
Eastland County.
      Peninsula relied upon Section 42.221 of the Tax Code for filing these
petitions. Each petition asserted claims against only one appraisal district. In each
petition, Peninsula stated that it would file a total of nine petitions. Peninsula had
filed petitions for review from six ARB orders at the time the trial court heard
Appellants’ plea to the jurisdiction.
      Peninsula filed the first petition for review against the Eastland County
Appraisal District and the second petition against the Brown County Appraisal
District. These two petitions were filed on the same day, approximately two hours
apart. Peninsula filed a third petition against the Coleman County Appraisal District
immediately after filing the petition against the Brown County Appraisal District.
Peninsula denoted the first petition as “the first of nine,” and the second petition as
“the second of nine,” and the third petition as “the third of nine.” None of these
pleadings were labeled as amended pleadings or supplemental pleadings.
      Appellants filed a plea to the jurisdiction asserting that the trial court lacked
subject-matter jurisdiction because there was no justiciable issue between them and
Peninsula. Appellants specifically argued that they had been dismissed from the
                                           2
lawsuit when Peninsula subsequently filed petitions that did not contain any claims
against them. Appellants are essentially arguing that the Eastland County Appraisal
District was no longer a party when Peninsula filed the second petition against the
Brown County Appraisal District approximately two hours later and that the Brown
County Appraisal District was only a party to the suit for an instant because
Peninsula filed the third petition against the Coleman County Appraisal District
moments later. Based upon Appellants’ contention that they no longer remained
parties to the suit, Appellants asserted that the trial court no longer had subject-
matter jurisdiction over Peninsula’s claims against them. The trial court disagreed
with this contention by denying the plea to the jurisdiction, and Appellants filed this
interlocutory appeal.
                                       Analysis
      In three issues, Appellants contend the trial court erred by denying the plea to
the jurisdiction because (1) pursuant to the Rules of Civil Procedure, Peninsula
dismissed its claims against Appellants by filing amended petitions that omitted
causes of action against them; (2) Section 42.221 of the Tax Code does not allow
Peninsula to file cumulative pleadings under a single cause number; and
(3) Peninsula is unable to replead its claims because more than sixty days have
elapsed since Peninsula received notice of the Eastland County and Brown County
ARB orders. Appellants assert that, as a result, there is no “live controversy” and
that the district court has “no subject matter jurisdiction” over Appellants.
      We must first consider our jurisdiction over this interlocutory appeal. See
State ex rel. Best v. Harper, 562 S.W.3d 1, 7 (Tex. 2018) (noting appellate court
“must consider issues affecting [its] jurisdiction sua sponte”); In re City of Dallas,
501 S.W.3d 71, 73 (Tex. 2016) (original proceeding) (per curiam) (“[A] court is
duty-bound to determine its jurisdiction regardless of whether the parties have


                                          3
questioned it.”). Whether we have jurisdiction is a question of law. Tex. A&M Univ.
Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007).
       Generally, an appellate court may consider appeals from interlocutory orders
only when a statute expressly confers such jurisdiction. Crosstex Energy Servs.,
L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 387–88 (Tex. 2014). As relevant here,
Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code provides that a
person may appeal from an interlocutory order that “grants or denies a plea to the
jurisdiction by a governmental unit.”           TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(a)(8) (West Supp. 2018).
       A plea to the jurisdiction challenges a trial court’s power to exercise subject-
matter jurisdiction over a claim. Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 225–26 (Tex. 2004); City of Merkel v. Copeland, 561 S.W.3d 720, 723
(Tex. App.—Eastland 2018, pet. denied). However, the reference to “plea to the
jurisdiction” in Section 51.014(a)(8) refers to the substance of the issue raised, not
to a particular procedural vehicle. Tex. Dep’t of Criminal Justice v. Simons, 140
S.W.3d 338, 349 (Tex. 2004). If a pleading does not raise an issue that can be
jurisdictional, then it is not a “plea to the jurisdiction” for purposes of an
interlocutory appeal. Id.; see also Walker v. State, No. 14-17-00710-CV, 2018 WL
3151254, at *2 (Tex. App.—Houston [14th Dist.] June 28, 2018, no pet.) (mem. op.).
       Subject-matter jurisdiction concerns the court’s “authority to adjudicate the
type of controversy involved in the action.” Dubai Petroleum Co. v. Kazi, 12 S.W.3d
71, 74–75 (Tex. 2000) (quoting RESTATEMENT (SECOND)                OF   JUDGMENTS § 11
(1982)). Conversely, the right of a plaintiff to maintain a suit concerns the right of
the plaintiff to the relief he seeks, but it does not concern the jurisdiction of the court
to afford the relief sought. Id. at 76–77 (citing 21 C.J.S. Courts § 16 (1990)).
       A district court has subject-matter jurisdiction over a property owner’s timely
filed petition for review from an ARB order. TEX. TAX CODE ANN. §§ 42.01(a),
                                            4
42.21(a), (h) (West 2015); Valero Refining–Tex., L.P. v. Galveston Cent. Appraisal
Dist., 519 S.W.3d 66, 73 (Tex. 2017). In their plea to the jurisdiction, Appellants
did not dispute that the trial court had subject-matter jurisdiction over each petition
for review at the time the pleading was filed. Rather, Appellants argued that the trial
court did not have subject-matter jurisdiction based on conduct by Peninsula during
the litigation that Appellants asserted prevented Peninsula from recovering on its
claims against Appellants.
      As a general rule, once jurisdiction is lawfully and properly acquired, no later
fact or event in the case can defeat it. See Kubovy v. Cypress–Fairbanks Indep. Sch.
Dist., 972 S.W.2d 130, 133–34 (Tex. App.—Houston [14th Dist.] 1998, no pet.); see
also Dallas Indep. Sch. Dist. v. Porter, 709 S.W.2d 642, 643 (Tex. 1986) (per
curiam) (concluding that trial court acquired jurisdiction of the subject matter in
controversy based on timely appeal from award of the Industrial Accident Board and
that subsequent events in the case did not defeat jurisdiction). Accordingly, although
conduct by Peninsula in the litigation might ultimately preclude the entry of a
judgment in its favor, it did not deprive the trial court of subject-matter jurisdiction
over Peninsula’s appeals from the ARB orders. See United Airlines, Inc. v. Harris
Cty. Appraisal Dist., 513 S.W.3d 185, 189 (Tex. App.—Houston [14th Dist.] 2016,
pet. denied) (noting that “invocation of the trial court’s jurisdiction over an appeal
is a subject covered by sections 42.01 and 42.21” of the Tax Code and is not
dependent on inclusion of the grounds for relief in petition for review); see also Kazi,
12 S.W.3d 76–77 (explaining distinction between right of plaintiff to relief and
jurisdiction of court to afford it); Reliance Ins. Co. v. Denton Cent. Appraisal Dist.,
999 S.W.2d 626, 629 (Tex. App.—Fort Worth 1999, no pet.) (reasoning that, while
plaintiff’s failure to plead and prove injury would generally prevent property owner
from prevailing, it would not deprive court of jurisdiction over property owner’s
appeal of appraised value of property).
                                           5
        Because Appellants’ plea to the jurisdiction did not raise an issue that can be
jurisdictional, it is not a “plea to the jurisdiction” for purposes of an interlocutory
appeal under Section 51.014(a)(8). We, therefore, do not have jurisdiction over this
interlocutory appeal. See Simons, 140 S.W.3d at 349; Walker, 2018 WL 3151254,
at *3. In reaching this conclusion, we express no opinion as to the merits of
Appellants’ arguments that (1) Peninsula’s subsequently filed petitions constituted
amended        pleadings       that    dismissed          its   claims    against      Appellants        and
(2) Section 42.221 of the Tax Code does not permit cumulative pleadings.
                                         This Court’s Ruling
        We dismiss this appeal for lack of jurisdiction.




                                                            JOHN M. BAILEY
                                                            CHIEF JUSTICE


June 13, 2019
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      6